D. Maimon Kirschenbaum
Denise A. Schulman
JOSEPH KIRSCHENBAUM LLP
32 Broadway, Suite 601
New York, NY 10004
(212) 688-5640
(212) 688-2548 (fax)

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------x
PHYLLYIS REGGIO,
                                                         CASE NO.
                      Plaintiff,
                                                         COMPLAINT AND DEMAND
                 v.                                      FOR JURY TRIAL
DIOCESE OF BROOKLYN AND SAINT
THOMAS THE APOSTLE CATHOLIC
ACADEMY,

                       Defendants.
-----------------------------------------------------x

        Plaintiff alleges as follows:


                                      JURISDICTION AND VENUE

        1.       This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the Equal Pay Act, 29 U.S.C. 206(d) (“EPA”). This Court has

supplemental jurisdiction over the New York state law claims, as they are so related to the claims

in this action within the Court’s original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.

        2.       Venue is proper in this District because Defendants conduct business in this

District, and the acts and/or omissions giving rise to the claims herein alleged took place in this

District.
                                        THE PARTIES

        3.     Defendant Diocese of Brooklyn (the “Diocese”) is a religious organization

 headquartered in Brooklyn, New York.

        4.     Defendant Saint Thomas the Apostle Catholic Academy (“St. Thomas”) is a

Catholic school located in Queens, New York.

        5.     Plaintiff Phyllis Reggio was employed by Defendants as the principal of St.

Thomas from 2017 to August 15, 2019. Plaintiff is a woman.

        6.     Defendants are part of a single integrated enterprise that jointly employed

Plaintiff.

        7.     The Diocese handles initial recruiting of principal candidates for Catholic schools

in Brooklyn and Queens, including St. Thomas. Only candidates approved by the Diocese can

be hired as principals.

        8.     The Diocese’s Office of the Superintendent oversees Catholic schools in

Brooklyn and Queens, including St. Thomas, in numerous ways, including handling human

resources functions, setting curriculum, monitoring budgets, contributing funding, and

supervisory support.

        9.     The Diocese also provides professional development programs for principals of

Catholic Schools in Brooklyn and Queens, which Plaintiff participated in.

        10.    As principal, Plaintiff had to adhere to numerous rules and procedures established

by the Diocese.

        11.    In lieu of a Board of Directors, during Plaintiff’s employment, St. Thomas was

directly governed by the Diocese’s deputy superintendent, Joan McMaster.

        12.    St. Thomas issued Plaintiff’s paychecks.



                                                2
                                              FACTS

       13.     Plaintiff has over three decades of experience as an educator, including as an

administrator, trainer, and teacher.

       14.     Plaintiff also has an Ed.D. and two master’s degrees, in library science and

secondary education.

       15.     In 2017, Defendants hired Plaintiff to be the principal of St. Thomas.

       16.     When Plaintiff discussed her salary requirements with Ms. McMaster in 2017,

Plaintiff asked for a salary over $90,000. This request reflected Plaintiff’s extensive experience

and was in fact less than her salary in her prior full-time position, which was $120,000.

       17.     However, Ms. McMaster told Plaintiff that Defendants could only pay her

$75,000. Plaintiff accepted the job at that salary.

       18.     Defendants never raised Plaintiff’s salary. She was paid $75,000 for the two

years of her employment.

       19.     Plaintiff notified Defendants in May 2019 that she would retire in August 2019.

       20.     Defendants hired Thomas Piro, a man, to replace Plaintiff as St. Thomas’s

principal. Like Plaintiff, Mr. Piro has decades of experience as an educator and multiple

advanced degrees.

       21.     Despite the comparable backgrounds of Plaintiff and Mr. Piro, Defendants hired

Mr. Piro at a salary of $90,000, $15,000 higher than Plaintiff’s salary.

       22.     Plaintiff learned of Mr. Piro’s salary in July 2019 when St. Thomas’s accountant

sent Plaintiff, who was still St. Thomas’s principal, the school’s budget.

       23.     Plaintiff was shocked to see that Mr. Piro would be paid so much more than her.




                                                  3
       24.     She asked the school’s accountant why Mr. Piro was hired at a $90,000 salary

when her salary was only $75,000 and the school had a significant budget deficit.

       25.     The accountant stated that Mr. Piro was receiving the higher salary because he

was not taking any benefits, such as health insurance, from the school. This answer did not make

any sense. Plaintiff never took benefits from the school either, which Plaintiff pointed out to the

accountant.

                               FIRST CLAIM FOR RELIEF
                 Federal Equal Pay Act (“EPA”), 29 U.S.C. §§ 206(d), 216(b)

       26.     Plaintiffs realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.

       27.     Defendants have discriminated against Plaintiff within the meaning of the Equal

Pay Act of 1963, 26 U.S.C. §§ 206 et seq., by paying her less than similarly situated male

colleagues even though Plaintiff performed similar duties requiring the same skill, effort, and

responsibility as her male counterparts.

       28.     The differential in pay between male and female employees is/was not due to

seniority, merit, quantity or quality of production, or a factor other than sex.

       29.     The foregoing conduct constitutes a willful violation of the EPA within the

meaning of 29 U.S.C. § 255(a).

       30.     Plaintiff seeks all legal and equitable remedies available for violations of the

EPA, including unpaid compensation, liquidated damages, attorneys’ fees and costs, post-

judgment interest, and such other legal and equitable relief as this Court deems just and proper.




                                                  4
                               SECOND CLAIM FOR RELIEF
                           New York State Equal Pay Act (“NY EPA”),
                                  N.Y. Lab. Law §§ 194, 198

          31.    Plaintiffs realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.

          32.    Defendants have discriminated against Plaintiff within the meaning of the New

York Equal Pay Act, N.Y. Lab. Law § 194, by paying her less than similarly situated male

colleagues even though Plaintiff performed similar duties requiring the same skill, effort, and

responsibility as her male counterparts.

          33.    The differential in pay between male and female employees is/was not due to

seniority, merit, quantity or quality of production, or a bona fide factor other than sex.

          34.    The foregoing conduct constitutes a willful violation of the New York EPA within

the meaning of N.Y. Lab. Law 198(1-a).

          35.    Plaintiff seeks all legal and equitable remedies available for violations of the NY

EPA, including unpaid compensation, liquidated damages, attorneys’ fees and costs, pre- and

post-judgment interest, and such other legal and equitable relief as this Court deems just and

proper.

                               THIRD CLAIM FOR RELIEF
                New York City Human Rights Law (“NYCHRL”) Discrimination,
                             N.Y.C. Admin. Code §§ 8-101 et seq.

          36.    Plaintiff realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.

          37.    Defendants have discriminated against Plaintiff on the basis of her gender by

paying her less than similarly situated male employees.

          38.    Defendants’ conduct was outrageous and malicious, was intended to injure, and

was done with reckless indifference to Plaintiff’s statutorily-protected rights.

                                                   5
       39.     As a result of Defendants’ unlawful conduct, Plaintiff is entitled to compensatory

damages, including but not limited to damages for economic loss, emotional distress, physical

injuries, and medical treatment; punitive damages; attorneys’ fees and costs; and such other legal

and equitable relief as this Court deems just and proper.

       40.     The New York City Commission on Human Rights will be notified and sent a

copy of this Complaint.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for relief as follows:

       A.      An award of damages, according to proof, including, back pay, front pay,

               emotional distress damages, punitive damages, and liquidated damages, to be paid

               by Defendants;

       B.      Penalties available under applicable laws;

       C.      Costs of action incurred herein, including expert fees;

       D.      Attorneys’ fees, including fees pursuant to applicable statutes;

       E.      Pre-judgment and post-judgment interest, as provided by law; and

       F.      Such other and further legal and equitable relief as this Court deems necessary,

               just and proper.




                                                 6
Dated: New York, New York                   Respectfully submitted,
       December 11, 2019
                                            JOSEPH & KIRSCHENBAUM LLP

                                            By: /s/ Denise A. Schulman
                                            Denise A. Schulman
                                            D. Maimon Kirschenbaum
                                            32 Broadway, Suite 601
                                            New York, NY 10004
                                            Tel: (212) 688-5640
                                            Fax: (212) 981-9587

                                            Attorneys for Plaintiff



                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a jury trial on all causes of action and claims with respect to

which she has a right to jury trial.




                                                 7
